Citation Nr: 0018218	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-08 871	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma.  

2.  Determination of a proper initial evaluation for non-
Hodgkin's lymphoma, assigned an initial noncompensable 
evaluation from February 3, 1998, and a 100 percent 
evaluation from February 26, 1999.  


REPRESENTATION

Appellant represented by:	American Red Cross



INTRODUCTION

The veteran served on active duty from May 1967 to February 
1970.  

This matter arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim for 
service connection for squamous cell carcinoma, and which 
granted service connection for non-Hodgkin's lymphoma, and 
assigned an initial noncompensable evaluation, effective from 
February 3, 1998.  By a September 1999 rating decision, the 
veteran was assigned a 100 percent disability evaluation for 
his non-Hodgkin's lymphoma, effective from February 26, 1999.  
The case has been referred to the Board of Veterans' Appeals 
(BVA or Board) for review.  

As a preliminary matter, the Board observes that in September 
1999, the veteran submitted additional claims for service 
connection for fatigue, severe depression or post-traumatic 
stress disorder (PTSD) scars secondary to surgery, loss of 
teeth, elevated blood pressure, and for thyroid and stomach 
problems.  A rating decision dated in February 2000 addressed 
these issues, but a Notice of Disagreement is not associated 
with the record on appeal.  As such, these matters are not 
currently before the Board.  


FINDING OF FACT

On June 27, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (1999).  

In a statement by the veteran dated in June 2000, he 
requested that the issues on appeal, entitlement to service 
connection for squamous cell carcinoma and determination of a 
proper initial rating for non-Hodgkin's lymphoma, assigned a 
noncompensable rating from February 3, 1998, and a 100 
percent rating from February 26, 1999, be withdrawn.  These 
issues constituted all matters in appellate status.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration.  Therefore, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for squamous 
cell carcinoma and for a determination of a proper initial 
rating for non-Hodgkin's lymphoma, initially assigned a 
noncompensable evaluation from February 3, 1998, and a 100 
percent evaluation from February 26, 1999, is dismissed.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


